IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

BENJIE SPERLING, AS                      NOT FINAL UNTIL TIME EXPIRES TO
TRUSTEE,                                 FILE MOTION FOR REHEARING AND
                                         DISPOSITION THEREOF IF FILED
      Petitioner,
                                         CASE NO. 1D16-3583
v.

U.S. BANK NATIONAL
ASSOCIATION,

      Respondent.

___________________________/

Opinion filed September 13, 2016.

Petition for Writ of Certiorari -- Original Jurisdiction.

Benjie Sperling, pro se, Petitioner.

Clarfield, Okon, Salomone & Pincus, P.L., West Palm Beach, for Respondent (no
appearance).




PER CURIAM.

      DENIED.

RAY, KELSEY, and WINOKUR, JJ., CONCUR.